  Case 15-20463       Doc 73    Filed 02/27/19 Entered 02/27/19 11:45:41            Desc Main
                                  Document     Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MAINE

____________________________________
                                    )
In Re:                              )
                                    )               Chapter 13
       Philip S. Ward               )
                                    )               Case No.: 15-20463
               and                  )
                                    )
       Cheryl J. Ward,              )
                                    )
               Debtors.             )
____________________________________)



                   ORDER ON FIRST AND FINAL FEE APPLICATION

       This matter came before the Court on the first and final fee application filed by Jeffrey P.

White and Associates, P.C. for compensation of legal services in the amount of $9,829.75

($9,484.25 in fees and $345.50 in expenses) on behalf of Philip S. Ward and Cheryl J. Ward

(Docket Entry “D.E.” 48). The Wards were the only party to file a timely objection to the fee

application, which they did on December 26, 2018 (D.E. 55) and a hearing on the application was

held on January 9, 2019.

       Mr. White of Jeffrey P. White and Associates, P.C. did not attend the hearing. The Wards,

however, did, along with their bankruptcy counsel who replaced Mr. White. Ms. Ward spoke at

the hearing but was not under oath and was not cross-examined. She expanded on Mr. Ward and

her written objections to the fee application. Among other things, she claimed that Mr. White did

not perform the tasks he claimed to have performed, failed to return her calls and email messages,

lost tax returns which she delivered to him, and provided no services of value in connection with

the Wards’ bankruptcy case. An audio recording of the January 9th hearing can be found at D.E.

60.
  Case 15-20463       Doc 73      Filed 02/27/19 Entered 02/27/19 11:45:41             Desc Main
                                    Document     Page 2 of 4


       The Assistant United States Trustee also attended the hearing and asked this Court for

additional time to allow a more careful examination of the fee application and Mr. White’s

representation of the Wards. In response to this request, the Court extended the time for any party

to file any supplemental materials in connection with the fee application until January 30, 2019.

No one took advantage of this opportunity and the Court then took the matter under advisement.

       This Court analyzes fee applications for chapter 13 debtor’s counsel in accordance with 11

U.S.C. § 330(a)(3), (4) which lists several factors to consider. In re Mullen, 2014 WL 4988269,

at *1 (Bankr. D. Me. Oct. 6, 2014). These considerations are not applied mechanically but

establish a “flexible paradigm” by which this Court can evaluate and determine a reasonable fee

award. Berliner v. Pappalardo (In re Sullivan), 674 F.3d 65, 69 (1st Cir.2012). The burden of

proving that the compensation sought is reasonable and appropriate lies with Mr. White. In re

Little, 484 B.R. 506, 510 (B.A.P. 1st Cir. 2013). This Court is not required to rigidly examine Mr.

White’s fee application line by line so long as the fee award it ultimately fashions reflects that the

factors in §330(a) were fairly considered and applied. In re Sullivan, 674 F.3d at 69.

       In crafting this fee award, the Court reviewed the time entries and rates set forth in Exhibit

A to the fee application, the objections of the Wards (both written and oral) and the travel of the

case as set forth on the docket, including the decisions of certain parties, such as the Assistant

United States Trustee and Mr. White, not to file any supplemental materials. The Court concludes

that all of the expenses sought by Mr. White are reasonable and will award the requested total of

$345.50. As for the compensation, the Court has no objections to the hourly rates billed by Mr.

White and Ms. White. The Court rejects also the Wards’ assertions that Mr. White provided no

benefit. The record before the Court reflects that Mr. White orchestrated the collection of

information, preparation of the petition, schedules and other pleadings and shepherded the case

through confirmation and approval of the motion to allow and disallow claims.                He also
  Case 15-20463       Doc 73     Filed 02/27/19 Entered 02/27/19 11:45:41           Desc Main
                                   Document     Page 3 of 4


commenced the process which culminated in the approval of the compromise of the class action

controversy by successor counsel.

       However, the Court finds that some of the Wards’ concerns resonate with the Court’s

recollection of certain delays and unnecessary filings and hearings. For example, the motion to

file the compromise under seal was filed by Mr. White on June 4, 2018 (D.E. 31). The next day,

the Court entered an order indicating that the motion was not set for hearing and no further action

would be taken on it unless the “Movant” did so (D.E. 32). Nearly a month later, on July 3, 2018,

Mr. White filed a notice of hearing and attempted to set the hearing on that motion for July 11,

2018 (DE 34). On that same day, a Case Administrator from the Clerk’s office contacted Mr.

White’s office to have Mr. White check the adequacy of his notice and to set the matter for an

expedited hearing if he sought to prosecute that motion for a hearing on July 11, 2018. No action

was taken for over two months, when Mr. White filed an amended notice setting the motion to seal

hearing for October 21, 2018 (D.E. 35). The chapter 13 trustee objected, and the hearing was

continued until November 7, 2018. At the November 7, 2018 hearing, Mr. White reported that he

had made progress and the matter was continued for two additional hearings. Prior to the continued

hearing, Mr. White submitted a proposed order, but that order failed to attach a document which

the language of the order indicated was attached. Mr. White remedied that deficiency on

November 15, 2018, the trustee consented to it on November 19th and the Court promptly entered

the order.

       Given that certain expenditures of time and energy in connection with the prosecution of

this case were unnecessary and were caused by the actions or inactions of Mr. White, this Court

finds that a reasonable and appropriate number of hours to award compensation for Mr. White’s

time should be reduced from the 31.40 hours he requests to 24.10 hours. And of time, 14.10 of

those hours should be compensated at $280/hour and the remaining 10.00 hours at $300/hour for
  Case 15-20463      Doc 73     Filed 02/27/19 Entered 02/27/19 11:45:41           Desc Main
                                  Document     Page 4 of 4


a total award of $7,948.00 for Mr. White’s time. Further, compensation for Ms. White’s time

should be reduced by 0.20 of an hour ($18.00) for a total award for her time of $320.25.

       Thus, this Court partially GRANTS and partially DENIES the fee application by awarding

the sum of $8,613.75 ($8,268.25 in compensation and $345.50 in expenses) (the “Fee Award”)

and disallowing the remainder of the requests in the fee application. Mr. White has already

received $1,810.00 from the Wards prior to the filing of this case and $1,300.00 from the chapter

13 trustee afterwards. Those payments shall be credited against the Fee Award, leaving a balance

due to Jeffrey P. White and Associates, P.C. of $5,503.75 to be paid as an administrative expense

by the chapter 13 trustee to the extent that such funds are available from the payments that the

Wards have made to the trustee in accordance with their chapter 13 plan (as modified). The Wards

shall have no other personal obligation for the Fee Award.




Dated: February 26, 2019                            /s/ Peter G. Cary
                                                    Judge Peter G. Cary
                                                    United States Bankruptcy Court
